 

EXHIBIT 10.3

 

TERM NOTE

 

$6,000,000 Date: December 14, 2017

 

This Term Note (this "Note") is executed and delivered under and pursuant to the
terms of that certain Revolving Credit, Term Loan and Security Agreement dated
as of the date hereof (as amended, restated, modified or otherwise supplemented
from time to time, the "Credit Agreement") by and among CTI INDUSTRIES
CORPORATION, an Illinois corporation ("Company"; together with each Person
joined to the Credit Agreement as a borrower from time to time, collectively the
"Borrowers" and each individually, a "Borrower"), each other Credit Party party
thereto from time to time, the financial institutions which are now or which
hereafter become a party thereto (collectively, the "Lenders") and PNC BANK,
NATIONAL ASSOCIATION ("PNC"), as agent for the Lenders (in such capacity, the
"Agent"). Capitalized terms not otherwise defined herein shall have the meanings
provided in the Credit Agreement

 

FOR VALUE RECEIVED, Borrowers hereby, jointly and severally, promise to pay to
PNC BANK, NATIONAL ASSOCIATION ("Holder"), at the office of Agent located at PNC
Bank Center, Two Tower Center, 8th Floor, East Brunswick, New Jersey 08816 or at
such other place as Agent may from time to time designate to Borrowers in
writing:

 

(i)       the principal sum of [Six Million] and 00/100 Dollars ($[6,000,000]),
payable in accordance with the provisions of the Credit Agreement, subject to
acceleration upon the occurrence of an Event of Default under the Credit
Agreement and during the continuation thereof, or earlier termination of the
Credit Agreement pursuant to the terms thereof; and

 

(ii)       interest on the unpaid principal amount of this Note from time to
time outstanding until such principal amount is paid in full at the applicable
Term Loan Rate in accordance with the provisions of the Credit Agreement. In no
event, however, shall interest exceed the maximum interest rate permitted by
law. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent and at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7, immediately
and automatically upon the occurrence of any such Event of Default without the
requirement of any affirmative action by any party), interest shall be payable
at the Default Rate.

 

This Note is a Term Note referred to in the Credit Agreement and is secured,
inter alia, by the liens granted pursuant to the Credit Agreement and the Other
Documents, is entitled to the benefits of the Credit Agreement and the Other
Documents and is subject to all of the agreements, terms and conditions therein
contained.

 

This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Credit Agreement.

 

 

 

 

If an Event of Default under Section 10.7 of the Credit Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with reasonable attorneys' fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof to the extent
provided in the Credit Agreement. If any other Event of Default shall occur
under the Credit Agreement or any of the Loan Documents, which is not cured
within any applicable grace period, then this Note may, as provided in the
Credit Agreement, be declared to be immediately due and payable, without notice,
together with reasonable attorneys' fees, if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.

 

This Note shall be governed by and construed in accordance with the internal
laws of the State of New York.

 

Borrowers expressly waive any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Credit Agreement.

 

[Signature Page Follows]

 

 

 - 2 - 

 

 

BORROWER: CTI INDUSTRIES CORPORATION,   an Illinois corporation, as Borrower    
    By /s/ Stephen M. Merrick   Name: Stephen M. Merrick   Title: CEO

 

Signature Page to Term Note

 

  

